DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the restrictor" in line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0348421 to Haagendrup.
	Haagendrup discloses a storage lock for a storage door (paragraph 6), the storage lock comprising: a lock housing (12, 50) for mounting to the storage door or to a storage frame (20x) supporting the storage door; and a lock mechanism (10) arranged within the lock housing, the lock mechanism comprising a latch (14) selectively operable between a locked position in which the latch is extended to engage with the other of the storage door and storage frame to block against opening of the storage door, and an unlocked position in which the latch is retracted to disengage from the other of the storage door and storage frame to allow the storage door to be opened for access to storage (paragraph 29), and a latch control system (36, 40, 42, 50, 52, 54, 58) selectively operable between a restricted position to block against operation of the latch out from the locked position, and an unrestricted position to permit operation of the latch out from the locked position to the unlocked position (paragraph 31), as in claim 1.
	Haagendrup also discloses the latch control system includes a controller (58) and a latch operator (42), the controller configured to issue instructions to the latch operator to selectively arrange a key (40) between the restricted position to block against operation of the latch out from the locked position, and the unrestricted position to permit operation of the latch out from the locked position to the unlocked position (paragraph 31), as in claim 2, wherein the controller includes a processor (58) for execution of instructions stored on a memory (84) for issuing commands to the latch operator for selective operation, based on user input (paragraph 43), as in claim 3.
	Haagendrup further discloses the latch control system includes a key (40) selectively operable between blocked and unblocked positions corresponding with the restricted and unrestricted positions of the latch control system, wherein in the blocked position the key is arranged to engage the latch to block movement of the latch out from the locked position to the unlocked position, and in the unblocked position the key is arranged disengaged from the latch to permit movement of the latch out from the locked position to the unlocked position (paragraph 31), as in claim 4, and in the blocked position, the key is arranged within an opening of the latch to block movement of the latch out from the locked position (via 36), as in claim 5.

	Haagendrup additionally discloses a storage security door system comprising: a storage security door (paragraph 6) including a door and a frame; and, a lock (10) secured with one of the door and the frame, the lock comprising a latch (14) selectively operable between a locked position in which the latch is engaged with the other of the door and the frame to block against opening of the door, and an unlocked position in which the latch is disengaged from the other of the door and the frame to allow the storage security door to be opened for access to storage (paragraph 29), and a latch control system (36, 40, 42, 50, 52, 54, 58) selectively operable between a restricted position to block against operation of the latch out from the locked position, and an unrestricted position to permit operation of the latch out from the locked position to the unlocked position (paragraph 31), as in claim 15.
Haagendrup also discloses the latch control system includes a controller (58) configured to issue instructions to the latch operator to selectively arrange a key (40) between the restricted position to block against operation of the latch out from the locked position, and the unrestricted position to permit operation of the latch out from the locked position to the unlocked position (paragraph 31), as in claim 16, wherein the controller includes a processor (58) for execution of instructions stored on a memory (84) for issuing commands to the latch operator for selective operation, based on user input (paragraph 43), as in claim 17, 
	Haagendrup further discloses the controller is operable to communicate with a network to permit remote communication for governing operation of the latch control system between the restricted and unrestricted positions (paragraph 43), as in claim 18, as well as the latch control system includes a key (40) operable between blocked and unblocked positions, wherein in the blocked position the key is arranged to engage the latch to block movement of the latch out from the locked position to the unlocked position, and in the unblocked position the key is arranged disengaged from the latch to permit movement of the latch out from the locked position to the unlocked position (paragraph 31), as in claim 19.

Allowable Subject Matter
Claims 6-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the latch control system includes a restrictor selectively operable between restricted and unrestricted positions, wherein in the restricted position the restrictor is arranged to engage the key to block movement of the key out from the blocked position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to sliding latch assemblies with rotatable locking devices:
U.S. Patent Application Publication Number 2022/0042349 to Barnett, III et al.; U.S. Patent Application Publication Number 2015/0225983 to Alzingre et al.; U.S. Patent Application Publication Number 2010/0180511 to Mahdi; U.S. Patent Number 11,170,597 to Roper et al.; U.S. Patent Number 10,968,660 to Maiga et al.; U.S. Patent Number 7,350,383 to Kuo; U.S. Patent Number 7,032,418 to Martin et al.; U.S. Patent Number 5,287,710 to James; U.S. Patent Number 4,784,415 to Malaval.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 3, 2022